Exhibit 10.4


ANGIODYNAMICS, INC


RESTRICTED STOCK AGREEMENT


This sets forth the terms of the RESTRICTED STOCK AGREEMENT (“Agreement”)
entered into and effective as of January 19, 2009 (“Effective Date”), by and
between AngioDynamics, Inc. (“Company”), and Jan Keltjens, an employee of the
Company (“Grantee”).


TERMS


1.         Restricted Stock Grant.  Subject to the terms and conditions of this
Agreement, the Company hereby grants to the Grantee, and the Grantee accepts,
90,000 shares of common stock of the Company (“Restricted Stock”).


2.         Restrictions.


a.           The shares of Restricted Stock are awarded to the Grantee on the
condition that the Grantee become and remain an employee of the Company, or any
parent or subsidiary of the Company, during the “Forfeiture Period,” which shall
begin on the date Grantee commences employment with the Company (the “Effective
Date”) and shall expire in the manner described below.


b.           The Forfeiture Period for the shares of Restricted Stock awarded
pursuant to this Agreement shall expire in respect to 25 percent of the number
of shares set forth in paragraph 1 as of the first anniversary of Effective
Date.


c.           The Forfeiture Period for the shares of Restricted Stock awarded
pursuant to this Agreement shall expire in respect to an additional 25 percent
of the number of shares set forth in paragraph 1 as of the second anniversary of
the Effective Date.


d.           The Forfeiture Period for the shares of Restricted Stock awarded
pursuant to this Agreement shall expire in respect to an additional 25 percent
of the number of shares set forth in paragraph 1 as of the third anniversary of
the Effective Date.


e.           The Forfeiture Period for the shares of Restricted Stock awarded
pursuant to this Agreement shall expire in respect to the remaining 25 percent
of the number of shares set forth in paragraph 1 as of the fourth anniversary of
the Effective Date.


f.           Notwithstanding the foregoing of this paragraph 2, the Forfeiture
Period shall expire as to all of the shares of the Restricted Stock in the event
that a “Change in Control”, as defined in the Company’s 2004 Stock and Incentive
Award Plan, occurs while the Grantee is employed by the Company.
 
 
1

--------------------------------------------------------------------------------



 
3.         Termination.  Except as provided in paragraphs 3(a), (b) and (c)
below, if the Grantee’s employment with the Company (or any parent or
subsidiary) terminates prior to the expiration of the Forfeiture Period, the
Grantee shall, on the date employment terminates, forfeit and surrender to the
Company the number of shares of Restricted Stock with respect to which the
Forfeiture Period is in effect on the date employment terminates.


a.           If the Grantee dies, or terminates employment with the Company (or
any parent or subsidiary) because of disability, before the expiration of the
Forfeiture Period, the Forfeiture Period on the Restricted Stock granted
pursuant to this Agreement shall expire on the date of death, or on the date
that employment terminates because of disability, provided such date is not less
than one year subsequent to the Effective Date.  If the date of death or
disability is within one year of the Effective Date, the Board of Directors of
the Company, in its sole discretion, may waive the Forfeiture Period as to any
or all of the Restricted Stock.


b.           Notwithstanding the forgoing, the Board of Directors of the Company
shall have the authority at any time to accelerate the time at which any or all
or the restrictions set forth in this Agreement with respect to any or all
shares of the Restricted Stock granted pursuant to under this Agreement shall
expire.


4.         Escrow.  The certificate(s) of Restricted Stock awarded to the
Grantee shall be retained in escrow by the Company (or its designee) until the
expiration of the Forfeiture Period, at which time(s) certificate(s) shall be
delivered by the Company (or its designee) to the Grantee.  If shares of
Restricted Stock are forfeited, the applicable certificate(s) of Restricted
Stock shall be canceled of record.


5.         Incidents of Ownership.  During the Forfeiture Period, the shares of
Restricted Stock may not be sold, exchanged, transferred, pledged, hypothecated,
or otherwise disposed of, and the Grantee agrees not to sell, exchange,
transfer, pledge or otherwise dispose of any of such shares, or attempt to do
so, during the Forfeiture Period.  During the Forfeiture Period, the Grantee
shall have all other rights of a shareholder with respect to shares of
Restricted Stock, including the right to vote such shares at any meeting of
shareholders of common stock of the Company and the right to receive all
dividends paid with respect to such shares, subject, however, to the
restrictions set forth in this Agreement.


6.         No Right To Continued Employment.  This Agreement shall not confer
upon the Grantee any right to continued employment with the Company (or any
parent or subsidiary) nor shall it interfere, in any way, with the right of the
Company to modify the Grantee’s compensation, duties, and responsibilities, or
the Company’s authority to terminate the Grantee’s employment.


7.         Adjustments.  In the event of a reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
rights offering, or any other change in the corporate structure or shares of the
Company, the Company may make such
 
 
2

--------------------------------------------------------------------------------


 
adjustment equitably required in the number and kind of shares of Restricted
Stock issued pursuant to this Agreement.  Such adjustment shall be final and
binding on the Company and the Grantee.


8.         Withholding.  The Company shall have the right to deduct any sums
that federal, state or local tax laws require to be withheld upon the grant of
Restricted Stock or upon the expiration of the Forfeiture Period.  In the
alternative, the Grantee shall be required to pay to the Company for deposit
with the appropriate taxing authority, any amounts that federal, state or local
tax laws require to be withheld upon the grant of Restricted Stock or upon the
expiration of the Forfeiture Period.


9.         Notices.  All notices and communications under this Agreement shall
be in writing and shall be given by personal delivery or by registered or
certified mail, return receipt requested, addressed to the residence of the
Grantee and to the principal office of the Company, or such other address as may
be designated by the Company or the Grantee.  Notice shall be deemed given upon
personal delivery or upon receipt.


10.       Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the successors and assigns of the Company, and the
heirs, successors and assigns of the Grantee.


11.       Governing Law.  This Agreement shall be construed in accordance with
the laws of the State of New York.  The Grantee agrees to accept as binding,
conclusive and final all decisions and interpretations of the Board of Directors
Company with respect to any questions that may arise under this Agreement.


12.       Acknowledgments by Grantee.  The Grantee acknowledges that the Grantee
has been advised, and that the Grantee understands, that:


a.           the grant of Restricted Stock pursuant to this Agreement may be
become subject to applicable reporting, disclosure and holding period
restrictions imposed by Rule 144 under the Securities Act of 1933 (“Rule 144”)
and Section 16 of the Exchange Act (“Section 16”); and


b.           shares may become subject to Section 16(a) reporting requirements
as well as the short swing trading prohibition contained in Section 16(b) which
precludes any profit taking with respect to any stock transactions which occur
within any six-month period.
 
 
3

--------------------------------------------------------------------------------



 
The Board of Directors of the Company has caused this Agreement to be executed
by a duly authorized officer of the Company, and the Grantee has executed this
Agreement, both as of the day and year first written above.



 
ANGIODYNAMICS, INC.
         
By:
Vincent A. Bucci
   
Name: Vincent A. Bucci
   
Title:    Chairman of the Board of Directors
             
GRANTEE
         
/s/ Jan Keltjens
 
     Jan Keltjens


 
 
 
 4

--------------------------------------------------------------------------------